Exhibit 10.1
 
SECURED PROMISSORY NOTE


 

$3,500,000.00 Dallas, Texas    February 22, 2011

 
FOR VALUE RECEIVED, the undersigned, Blugrass Energy, Inc., a Nevada
corporation, and its successors and assigns (“Borrower”), promises to pay to the
order of Petro Grande, LLC, a Delaware limited liability company, and its
successors and assigns (“Holder”), the principal sum of THREE MILLION FIVE
HUNDRED THOUSAND DOLLARS ($3,500,000.00), together with simple interest from the
date of this Note until paid at a rate of six and one-half percent (6-1/2%) per
annum until maturity (subject to Section 1 of this Note), both principal and
interest being payable at the address designated in Section 12, or at such other
place as Holder may from time to time designate in writing.


1.   Payments. The outstanding principal balance hereof and accrued but unpaid
interest shall be due and payable as follows:


A.    Accrued but unpaid interest only shall be due and payable in calendar
quarterly installments, commencing March 31, 2011, with like installments of
accrued but unpaid interest only due and payable on the last day of each
calendar quarter thereafter; and


B.    The entire outstanding principal balance of this Note, together with all
accrued but unpaid interest, shall be due and payable on February 22, 2013.


All past due principal and accrued interest on this Note shall bear interest
from maturity (whether on demand, upon acceleration of maturity following an
Event of Default (as defined below) or otherwise) until paid at the lesser of
(i) the rate of 10% per annum or (ii) the highest rate for which Borrower may
legally contract under applicable law.  All payments hereunder shall be payable
in lawful money of the United States of America which shall be legal tender for
public and private debts at the time of payments.


2.   Prepayments. Borrower shall have the right to prepay the principal and any
interest outstanding under this Note in full or in part at any time and from
time to time.  Any prepayment shall be applied first against any accrued
interest and then against principal.


3.   Default Remedies.


(a)    Borrower shall be in default under this Note upon the happening of any
condition or event set forth below (each, an “Event of Default”):


(i)   Borrower shall fail to make any payment when due under this Note
(including any payment due by reason of acceleration) and such default shall
continue unremedied for a period of ten (10) days;


(ii)   default by Borrower in the punctual performance of any other obligation,
covenant, term or provision contained in this Note or the Mortgage (as defined
below), and such default shall continue unremedied for a period of twenty (20)
days or more following written notice of default by Holder to Borrower;


1

--------------------------------------------------------------------------------

 
(iii)   The commencement of any proceeding under any bankruptcy or insolvency
laws by or against Borrower which results in the entry of an order for relief
which remains undismissed, undischarged or unbonded for a period of 60 days or
more.


(b)           The entire unpaid principal balance of this Note and all accrued
interest thereon shall immediately be due and payable at the option of the
Holder upon the occurrence of any one or more of the Events of Default and at
any time thereafter.


4.   Cumulative Rights.  No delay on the part of the Holder of this Note in the
exercise of any power or right under this Note or under any other instrument
executed pursuant hereto shall operate as a waiver thereof, nor shall a single
or partial exercise of any power or right preclude other or further exercise
thereof or the exercise of any other power or right.


5.   Waiver.  Borrower waives demand, presentment, protest, notice of dishonor,
notice of nonpayment, notice of intention to accelerate or notice of
acceleration (other than notice of default pursuant to Section 3(a)), notice of
protest and any and all lack of diligence or delay in collection or the filing
of suit hereon which may occur, and agrees to all extensions and partial
payments, before or after maturity, without prejudice to the Holder hereof.


6.   Attorneys’ Fees and Costs.  In the event that this Note is collected in
whole or in part through suit, arbitration, mediation, or other legal proceeding
of any nature, then and in any such case there shall be added to the unpaid
principal amount hereof all reasonable costs and expenses of collection,
including, without limitation, reasonable attorney’s fees.


7.   Governing Law.  This Note shall be governed by and construed in accordance
with the internal laws of the State of Texas, without giving effect to conflicts
of law provision or rule (whether of the State of Texas or any other
jurisdiction) that would result in the application of the laws of any
jurisdiction other than the State of Texas.


8.   Headings.  The headings of the sections of this Note are inserted for
convenience only and shall not be deemed to constitute a part hereof.


9.   Usury.  All agreements between Borrower and the Holder of this Note,
whether now existing or hereafter arising and whether written or oral, are
expressly limited so that in no contingency or event whatsoever, whether by
acceleration of the maturity of this Note or otherwise, shall the amount paid,
or agreed to be paid, to the Holder hereof for the use, forbearance or detention
of the money to be loaned hereunder or otherwise, exceed the maximum amount
permissible under applicable law.  If from any circumstances whatsoever
fulfillment of any provision of this Note or of any other document evidencing,
securing or pertaining to the indebtedness evidenced hereby, at the time
performance of such provision shall be due, shall involve exceeding the limit of
validity prescribed by law, then ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity, and if from any such
circumstances the Holder of this Note shall ever receive anything of value as
interest or deemed interest by applicable law under this Note or any other
document evidencing, securing or pertaining to the indebtedness evidenced hereby
or otherwise an amount that would exceed the highest lawful rate, such amount
that would be excessive interest shall be applied to the reduction of the
principal amount owing under this Note or on account of any other indebtedness
of Borrower to the Holder hereof relating to this Note, and not to the payment
of interest, or if such excessive interest exceeds the unpaid balance of
principal of this Note and such other indebtedness, such excess shall be
refunded to Borrower.  In determining whether or not the interest paid or
payable with respect to any indebtedness of Borrower to the Holder hereof, under
any specific contingency, exceeds the highest lawful rate, Borrower and the
Holder hereof shall, to the maximum extent permitted by applicable law, (a)
characterize any nonprincipal payment as an expense, fee or premium rather than
as interest, (b) amortize, prorate, allocate and spread the total amount of
interest throughout the full term of such indebtedness so that the actual rate
of interest on account of such indebtedness is uniform throughout the term
thereof, and/or (c) allocate interest between portions of such indebtedness, to
the end that no such portion shall bear interest at a rate greater than that
permitted by law.  The terms and provisions of this paragraph shall control and
supersede every other conflicting provision of all agreements between Borrower
and the Holder hereof.


2

--------------------------------------------------------------------------------

 
10.   Successors and Assigns.  This Note may be sold, transferred or otherwise
assigned by Holder without the prior written consent of Borrower.


11.   Severability.  In the event any one or more of the provisions contained in
this Note shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof, and this Note shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.


12.   Notices.  All notices of communication required or permitted hereunder
shall be in writing and may be given by (a) depositing the same in United States
mail, addressed to the party to be notified, postage prepaid and registered or
certified with return receipt request, or (b) delivering the same in person or
by overnight express to an officer or agent of such party:
 

  (i)  If to Borrower, addressed thereto at:           Blugrass Energy, Inc.
730-1015-4th Street SW
Calgary, AB T2R 1J4
Attention: President; and
        (ii) If to Holder, addressed thereto at:           Petro Grande, LLC
13465 Midway Road, Ste. 322, LB 10
Dallas, TX 75244
Attention: CEO,

 
or to such other address or counsel as any party hereto shall specify pursuant
to this Section 12 from time to time. Any notice that is delivered personally,
or sent by overnight express in the manner provided herein shall be deemed to
have been duly given to the party to whom it is directed upon actual receipt by
such party.  Any notice which is addressed and mailed in the manner herein
provided shall be conclusively presumed to have been given to the party to whom
it is addressed at the close of business, local time of the recipient, on the
third day after the day it is so placed in the mail.


3

--------------------------------------------------------------------------------

 
13.           Renewal and Extension.  This Note may be renewed upon written
agreement of Borrower and Holder.


14.           Security. This Note is secured by a Deed of Trust, Mortgage,
Assignment, Security Agreement and Financing Statement (the “Mortgage”) covering
certain oil and gas leasehold interests more particularly described therein
recorded in the real property records of Crockett County, Texas.






Signature page follows.
 
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Note on and as of the
date first above written.


 

  BORROWER:         Blugrass Energy, Inc.
    a Nevada corporation
              By:
/s/ John Kenney Berscht
    John Kenney Berscht, President                     HOLDER:         Petro
Grande, LLC
    a Delaware limited liability company
              By: /s/ Abram Janz     Abram Janz, CEO

 
 
 
 5

--------------------------------------------------------------------------------